Citation Nr: 0025324	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  98-08 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE


1.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for aggravation in service from January 1971 to 
January 1973 of a chronic low back disorder including double 
scoliosis of the lumbar spine.

2.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for aggravation in service from April 1977 to 
March 1985 of a chronic low back disorder including double 
scoliosis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine, Counsel


INTRODUCTION

The appellant had active service in the Army from January 
1971 to January 1973 and in the Navy from April 1977 to March 
1985.

This appeal is from June 1989 and October 1997 rating 
decisions of the Department of Veterans Affairs (VA) 
Montgomery, Alabama, Regional Office (RO).  The former 
decision found no new and material evidence to establish a 
claim for service connection for a low back disorder denied 
by the Board of Veterans' Appeals (Board) in November 1973.  
The latter found no new and material evidence to reopen the 
claim based on allegations of aggravation during both periods 
of service.

When the June 1989 decision reached the Board on appeal in 
January 1991, the Board noted the two periods of service, the 
finality of the November 1973 Board decision as to the period 
of Army service, and that the RO had not adjudicated the 
claim as to the Navy service, or had not adjudicated it de 
novo.  The Board remanded the case for adjudication of 
whether to reopen the claim as to the first period of service 
considering the finality of the November 1973 Board decision, 
and for separate, de novo, adjudication of entitlement to 
service connection for the claimed disability based on the 
second period of service.  In February 1991, on a de novo 
review, the RO denied service connection for aggravation of a 
low back disorder during the appellant's Navy service.  A 
December 1991 de novo Board decision denied service 
connection for aggravation of the back during the Navy 
service.  The Board did not address the issue of whether to 
reopen the decision as to the first period or service.

The appellant disagreed with the June 1989 rating decision.  
His disagreement could only have been with the denial of 
reopening of the claim based on the first period of service, 
because the RO had not considered the second period of 
service.  The November 1989 statement of the case must be 
construed as sufficient only regarding the first period of 
service.  Even though it noted the second period of service, 
it identified only duplicative evidence pertinent to the 
first period of service as considered in the June 1989 
decision, and it stated lack of new and material evidence as 
the basis of the denial; it showed no de novo review based on 
the second period of service.  See 38 C.F.R. § 19.29 (1999).  
The appellant's January 1990 substantive appeal addressed 
events during his Army service in arguing his claim, thus the 
appeal must be seen as perfected as to the denial of 
reopening a claim based on the first period of service.

The reason the December 1991 Board did not address an issue 
perfected for appeal is unclear.  It is also immaterial.  
Once perfected, an appeal remains pending unless withdrawn.  
38 C.F.R. §§ 20.202, 20.204 (1999).  The appeal from the June 
1989 rating decision that denied reopening of the claim based 
on the first period of service remains pending.  Thus, the 
Board has jurisdiction over appeals from the rating decisions 
of June 1989 and October 1997.

For reasons set forth below, the Board defers appellate 
review of the merits of the claim based on aggravation in 
service from January 1971 to January 1973 and of whether to 
reopen the claim based on aggravation in service from April 
1977 to March 1985 pending return of the case from the remand 
appended to this decision.

The appellant testified at a hearing by video conference 
before the undersigned in November 1999.  38 U.S.C.A. 
§ 7107(e) (West Supp. 2000).



FINDINGS OF FACT

1.  A November 1973 decision of the Board of Veterans' 
Appeals denied service connection for aggravation in service 
from January 1971 to January 1973 of a pre-existing low back 
disorder, characterized as a mechanical low back abnormality.

2.  A January 1990 statement from a private physician opined 
that the appellant has chronic lumbar strain aggravating pre-
existing scoliosis and related to military service.

3.  The January 1990 private medical statement was not 
considered in any prior unappealed or appellate denial of 
service connection for a low back disorder aggravated in 
service from January 1971 to January 1973, it bears directly 
and substantially on the question whether there was 
aggravation of a pre-existing low back disorder during that 
period of service, and it must be considered to decide the 
claim fairly.

4.  The January 1990 private medical statement diagnosed a 
current disability and related it to a disorder shown by 
service records to have pre-existed January 1971 to January 
1973 service and of which the appellant complained and 
received treatment in service from January 1971 to January 
1973.

6.  In October 1989 the appellant referred to a current 
medical statement that is not of record.


CONCLUSIONS OF LAW

1.  The November 1973 decision of the Board of Veterans' 
Appeals is final as to entitlement to service connection for 
aggravation in service from January 1971 to January 1973 of a 
low back disorder.  38 U.S.C.A. §§ 7103(a), 7104(b) (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.160(d), 20.1100 (1999).

2.  The January 1990 private medical statement is new and 
material evidence regarding the claim for service connection 
for aggravation in service from January 1971 to January 1973 
of a pre-existing low back disorder, requiring that the claim 
be reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (West 1991).

3.  The claim for service connection for aggravation of a low 
back disorder in service from January 1971 to January 1973 is 
well grounded, and VA has not discharged its duty to assist 
the appellant to develop facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

In November 1973 the Board of Veterans' Appeals denied 
service connection for a low back disorder.  The June 1973 
rating decision affirmed by the Board had found the appellant 
to have double scoliosis, a constitutional or developmental 
abnormality that was not a disability under the law.  On 
review of service medical records for the period January 1971 
to January 1973, two 1970 statements from private doctors, 
and a July 1973 VA examination that found a congenital 
mechanical back abnormality, the Board found that the 
appellant had a mechanical back abnormality that clearly and 
unmistakably pre-existed service and was not aggravated by 
service.  The Board noted that the only medical findings on 
separation examination were scoliosis and exaggerated 
lordosis.  

The 1970 doctors' statements reported history by treating 
physicians of measles encephalitis at age eight during which 
the appellant was comatose for approximately two months.  Dr. 
Shamblin reported the appellant had impaired coordination 
thereafter.  In service, the appellant consistently reported 
the onset of back problems at the time of the measles 
encephalitis.  A May 1971 record noted the appellant had 
finished basic training at Fort Polk.  An October 1971 
orthopedic examiner noted a history from the appellant of 
chronic low back pain with onset at age eight, aggravated by 
service.  A physical profile of October 1971 prescribed 
permanent restricted duty due to chronic low back pain due to 
mechanical abnormality of the lumbar spine.  The appellant's 
DD Form 214 of January 1973 showed a reenlistment code "RE-
1B."

An August 1973 report of contact with a congressional staff 
member noted the staff member's report that the appellant 
wanted to reenlist.  A September 1973 letter from a U.S. 
Congressman reported the appellant's assertion of aggravation 
of his back in service, his continued unemployment because of 
his back, and his rejection for reenlistment, purportedly 
because of his physical condition.  The RO responded in 
September 1973 that the evidence did not show material change 
of the appellant's back condition in service, that his 
service records did not show separation for medical reasons, 
and that VA had no information regarding or jurisdiction over 
the service department's requirements for reenlistment.  The 
appellant's September 1973 substantive appeal asserted that 
the Army had drafted him but would not accept him for 
reenlistment because of his physical condition, arguing, in 
essence, that the change from acceptable to unacceptable for 
service proved aggravation of his condition in service.

In February 1989, the appellant requested to reopen his back 
claim.  Evidence presented or secured subsequent to November 
1973 included medical records from the appellant's service in 
the Navy from April 1977 to March 1985, an April 1971 
response by the Army to a congressional inquiry regarding the 
appellant's induction in light of his back condition, a 
November 1973 Army letter to a United States Representative 
regarding the appellant's reenlistment status, VA medical 
records from January 1990 to February 1998, and a January 
1990 statement from Blair R. Behringer, M.D.  In the February 
1990 substantive appeal from the June 1989 rating decision, 
the appellant asserted that he could not finish basic 
infantry training because of his scoliosis and that he was 
refused reenlistment because of it.  The appellant also 
testified at a hearing before a local hearing officer in 
April 1990 and before the undersigned by videoconference in 
November 1999.

The April 1971 Army response to the congressional inquiry 
reported that the appellant was fit for duty and scheduled to 
complete his basic combat training.  The November 1973 Army 
letter reported that certain of the appellant's records were 
unavailable , but that generally, the reenlistment code "RE-
1B" on the separation document indicated he had not been 
tested during his last period of military service to verify 
his primary military occupational specialty and it did not 
refer to his physical qualifications for enlistment.  The 
letter stated that an applicant for enlistment must be a high 
school graduate or GED recipient prior to reenlistment, and 
that the Army had noted the appellant had only completed 
grade 11.  The letter further stated that an individual with 
prior service and otherwise qualified but who did not meet 
the physical requirements could apply for a waiver of those 
requirements, but no action could be taken unless the Army 
received such a request.

The Navy medical records revealed the appellant's negative 
reports of history of back trouble on enlistment into the 
Navy and a negative physical examination.  On the entrance 
medical history of April 1977, he marked both affirmative and 
negative answers to the question whether he had ever been 
rejected for military service for physical, mental, or other 
reasons, marking his initials over the negative answer and 
noting the date of his Army discharge.  He marked the same 
question affirmatively on his February 1979 reenlistment 
medical history.  In October 1977 the appellant complained of 
low back and scapula pain, giving a negative history of back 
problems; the impression was muscle strain.  In June 1980, he 
complained of three days of low back pain without history of 
trauma; the impression was muscle strain of the low back.  In 
August 1981 he had treatment and several days of follow-up 
after falling on his back in the galley, diagnosed as a soft 
tissue injury over the coccyx.  There were no complaints, 
treatment or diagnoses of back problems during the remainder 
of Navy service.  The separation examination medical history 
and physical examination were negative regarding the back.

VA medical records from January 1990 to February 1998 include 
numerous reports of onset of low back pain and scoliosis from 
age eight, reports of persistence of the low back pain 
despite VA pain management therapy, and reports of history a 
motor vehicle accident after separation from the Navy and of 
a back injury on the job.  Many of these records noted back 
pain since 1958, or for a number of years such that, 
consistent with the appellant's age at the time of the 
comment, the onset was about 1958.  The appellant reported in 
an October 1994 psychiatric examination that his back 
frequently interfered with his work as a cook in the service.

In a January 1990 statement, Dr. Behringer wrote that the 
appellant had had one two-year period of active Army duty and 
then an eight-year period of Navy duty.  The doctor wrote 
that the appellant had been unable to complete basic infantry 
training because of back problems and he was told then that 
he had scoliosis; he finished his tour as a cook.  The doctor 
wrote that the appellant was denied reenlistment on physical 
grounds.  He noted the appellant has subsequently spent eight 
years in the Navy as a cook and had been a VA employee since 
that time.  Dr. Behringer noted continuing back difficulty.  
He reported his examination and x-ray findings.  His 
impression was, "Chronic lumbar strain aggravating pre-
existing scoliosis undoubtedly on a service connected 
basis."

The appellant testified at an April 1990 VA hearing that 
during basic training in the Army his training course was 
changed from basic infantry to cook because of his back.  He 
testified about his continued back problems after service, 
during his Navy service, and to the present.  He reported Dr. 
Behringer's January 1990 statement and that he continued to 
see Dr. Behringer and another practitioner whose full name is 
not in the hearing transcript.  His representative noted his 
purported disqualification for Army reenlistment due to his 
back.  In a May 1990 statement, his representative again 
argued the point that physical adequacy for induction into 
the Army but not for reenlistment proved aggravation.

In hearing testimony by videoconference before the 
undersigned in November 1999, the appellant reiterated his 
history of childhood illness and subsequent back problems, 
his report to the Army on induction of his pre-existing 
condition, having pain during basic training and receiving no 
treatment.  He testified to having back problems between 
separation from the Army and entrance into the Navy for which 
he had no treatment.  He testified that his first VA 
treatment after his Navy service was at the Tuscaloosa VAMC 
in 1985.  He reported that Dr. Fisher, a VA doctor, told him 
his back condition was related to service and put it in 
writing.  He stated that he had a copy of Dr. Fisher's 
statement that he could submit.  He agreed that if the record 
of the hearing was held open for 30 days, that would be 
sufficient time for him to do so.  No subsequent information 
has been received.


II.  Analysis

When the Board denied this claim for compensation for a low 
back disorder in November 1973, that decision was final.  
38 U.S.C.A. § 7103 (West Supp. 2000); 38 C.F.R. § 3.160(d) 
(1999).  When the Board disallows a claim, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered, 38 U.S.C.A. 
§ 7104(b) (West 1991), unless new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108 (West 1991).  No 
other standard than that articulated in the regulation 
applies to the determination whether evidence is new and 
material.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1999).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since November 1973 is 
of concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  However, the purpose of the rule is to ensure a 
complete record and to avoid keeping out evidence that could 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge, 155 F.3d at 1363.

The Navy medical records, the VA medical records, the April 
1971 and November 1973 Army letters, Dr. Behringer's January 
1990 statement, and the appellant's testimony that he did not 
finish basic combat training are all new to the record.  The 
appellant's assertion that the Army refused him reenlistment 
for physical reasons was of record in the congressman's 
September 1973 letter and in the appellant's September 1973 
appeal and hence by itself is not new or is cumulative.

The VA medical records pertaining to the status of the 
appellant's low back disorder in service are cumulative where 
they report onset of back problems about 1958 (the 
appellant's consistently reported recollection of the date of 
his childhood illness is not a material discrepancy with the 
date reported by physicians who treated him at that time).  
They are new and not cumulative to the extent that they could 
show increase in severity of back problems over time, which 
in turn can relate to fact-findings about the condition in 
question before, during and after service.  See 38 C.F.R. 
§ 3.306(b) (1999).  However, they are not material.  They are 
purely the recordation of information provided by the 
appellant without the addition of medical analysis and as 
such they are not medical evidence that could bear 
substantially on the question whether his pre-existing back 
condition was aggravated by service.  See LeShore v. Brown, 8 
Vet. App. 406 (1995).  Additionally, the records are silent 
about increase or other change in the appellant's back 
condition during or closely following his Army service that 
could evidence aggravation.  They do not actually show 
increased pathology of any sort subsequent to service ending 
in January 1973.  The fact of back pain since childhood is 
not at issue in this case; VA has consistently acknowledged 
it.  The VA medical records submitted in support of reopening 
this claim are not new and material.

The Navy medical records are new evidence.  However, none of 
the three instances of complaint and treatment of his back 
during Navy service recorded any information about his Army 
service or prior back history.  The Navy medical records are 
significant only in that they offer no evidence tending to 
show aggravation in Army service of a pre-existing back 
condition.

The appellant's testimony that he did not complete basic 
training is new.  It does not appear in the record prior to 
the November 1973 Board decision.  It is not so significant 
that it must be considered in connection with his claim.

The appellant's allegation that he was refused reenlistment 
because of his back was of record in November 1973.  The RO 
acknowledged it in the September 1973 letter to the 
congressman.  It is was "previously submitted to agency 
decision makers" and is therefore not new evidence.  
38 C.F.R. § 3.156(a).

Dr. Behringer's January 1990 statement is new.  On its face, 
it appears so significant to the question whether the 
appellant suffered aggravation in service from January 1971 
to January 1973 of a pre-existing back disorder that it would 
be unfair to decide the claim without considering it.  See 
38 C.F.R. § 3.156(a) (1999).  It appears to be a medical 
conclusion reached on the basis of both the appellant's 
reported history and examination and testing of the 
appellant.  Accordingly, it is material.  

The appellant has presented new and material evidence of 
aggravation in service from January 1971 to January 1973 of a 
preexisting back disorder, 38 C.F.R. § 3.156(a), and the 
claim must be reopened.  38 U.S.C.A. § 5108 (West 1991).

Before reaching the merits in the reopened claim, the Board 
must find whether it is well grounded, and if so, whether VA 
has discharged its duty to assist the appellant to develop 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 
1991) ("a person who submits a claim for benefits under a law 
administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded").  "For a claim to be well grounded, there 
must be (1) a medical diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in[-
]service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between an in-service 
[disease or injury] and the current disability."  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Evidence is 
presumed true for the limited purpose of determining if a 
claim is well grounded.  Robinette, 8 Vet. App. at 75-76.

Dr. Behringer's statement clearly contains a current 
diagnosis, chronic lumbar strain.  The service medical 
records show sufficient evidence of back problems to satisfy 
the "uniquely low" standard of persuasion that a claim is 
well grounded.  Hensley v. West, No. 99-7029, slip op. at 13 
(Fed. Cir. May 12, 2000).  As discussed above, Dr. 
Behringer's statement is specifically nexus evidence, again, 
sufficient to satisfy the low standard of a well grounded 
claim.  Id.

The reopened claim is plausible, Murphy v. Derwinski, 1 Vet. 
App. 78 (1990), and therefore well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  The appellant has referred to a 
"current" medical statement that was never obtained.  Thus, 
the duty to assist is not discharged.  Id.


ORDER

To the extent the appellant has presented new and material 
evidence to reopen a claim of entitlement to service 
connection for aggravation during service from January 1971 
to January 1973 of a low back disorder to include scoliosis 
and shown that claim to be well grounded, the appeal is 
granted.


REMAND

The procedural posture of this case, see Introduction, supra, 
will result in VA assisting the appellant to obtain evidence 
under its duty to assist, see 38 U.S.C.A. § 5107(a), that 
would otherwise fall under VA's duty to inform the appellant 
of an incomplete application for benefits as regards the 
claim based on his Navy service.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Robinette, 8 Vet. App. at 77-79.

Upon reopening and finding the appellant's claim well 
grounded, the presumptions of credibility as to new and 
material evidence, Justus, 3 Vet. App. 510, and of 
truthfulness for determination of whether the claim is well 
grounded, Robinette, 8 Vet. App. 69, no longer apply.  The 
appellant might benefit from the Board's review of Dr. 
Behringer's actual treatment records before the Board weighs 
the doctor's statement absent the presumptions of credibility 
and truthfulness.

Determinations of aggravation are based to the extent 
possible on evidence about the condition in question before, 
during, and after service.  38 C.F.R. § 3.306 (1999).  No 
request was ever made for records from Dr. Shamblin, who 
treated the appellant during his childhood illness and 
reported about his current status within a year prior to his 
service, or from the hospital where the appellant was treated 
during this illness.  An attempt to obtain such records is 
warranted.

The record reveals that various VA medical centers have 
reported having no records on the appellant, yet the 
appellant has subsequently produced records.  This gives the 
Board the impression that past attempts to obtain records 
have somehow gone awry.  Significantly, the appellant's 
October 1989 statement that he was treated at Tuscaloosa VAMC 
from 1979 to 1989 elicited the RO's inquiry to the medical 
center for records from 1986 to the present.  Whereas VA has 
constructive notice for adjudication purposes of VA records, 
Bell v. Derwinski, 2 Vet. App. 611 (1992), the RO should seek 
VA records for the whole period stated by the appellant.  
Although the appellant stated at the November 1999 
videoconference hearing that he had a written statement from 
VA Dr. Fisher linking his current back disorder to service, 
he has not submitted it.  The appellant and the Birmingham 
VAMC (a reference to Dr. Fisher is in a progress note of 
March 31, 1994, apparently from Birmingham VAMC) should each 
be asked for a copy of any such statement.

Several VA records, for example an accident report of 
February 1998, reveal the appellant is a VA employee who was 
seen in employee health.  The Board is not informed whether 
VA employee health records are filed such that the usual 
inquiry for patient treatment records would not produce them.  
The RO should insure that it has obtained the appellant's 
employee health records for the entire period of his VA 
employment.  Bell, 2 Vet. App. 611.

In the October 1989 notice of disagreement with the June 1989 
rating decision, the appellant stated that a current 
(emphasis added) medical statement from William Joe Shamblin, 
M.D., "is for review."  He provided an address for the 
doctor.  The appellant's claims folder contains a copy of a 
May 1970 letter from a Dr. William J. Shamblin.  The address 
is the same as that given by the appellant in October 1989, 
except that the street name differs.

The Board cannot speculate whether the appellant referred to 
the May 1970 letter or another, more recent letter.  A more 
recent letter is not of record.  If the statement October 
1989 statement refers to a letter other than that of May 1970 
that was previously of record, the RO should attempt to 
locate it.  If the statement refers to a letter that was not 
of record, it constitutes notice to VA of evidence pertinent 
to the reopened, well-grounded claim.  This is an instance of 
an item of evidence falling under the duty to assist as to 
the reopened claim and the duty to inform the appellant of an 
incomplete application as regards the claim based on Navy 
service.

The Board will not instruct the RO to request medical records 
from the appellant's period in the Army Reserve, because he 
testified that he received no treatment for his back during 
that time.

The appellant should be accorded a VA examination of his back 
to resolve several medical questions arising in this case.

In addition to the evidentiary development, this case raises 
legal determinations not addressed by the Board in November 
1973 or in December 1991.  Neither Board decision made 
findings and conclusions whether there is legal preclusion 
from compensating the appellant for aggravation of scoliosis, 
per se, as distinguished from a superimposed back strain.  
See 38 C.F.R. § 3.303(c) (1999).  VA General Counsel has 
issued a possibly relevant precedent opinion since December 
1991 that should be considered in readjudication of this 
case.  See VAOPGCPREC 82-90.

Accordingly, the case is REMANDED for the following action:

1.  Request VA treatment records from 
Tuscaloosa VAMC for 1979 to 1989, 
including employee health records, if 
such are separately maintained.  Request 
Birmingham VAMC to provide a copy of any 
statement or letter by Dr. Fisher opining 
about a relationship between any current 
low back disorder of the appellant and 
his military service.  Associate any 
information obtained with the claims 
folder.

2.  Request the appellant to provide 
signed authorization for release of 
medical information from Dr. Behringer 
and from Dr. Shamblin.  Inform the 
appellant of his ultimate obligation to 
produce evidence in support of his 
claims.  Further inform him that his 
application to reopen his claim based on 
Navy service is incomplete without those 
medical records, and that it is his 
responsibility to submit them if they are 
to support his claim based on Navy 
service.  If he provides signed 
authorization, request all available 
treatment records from Drs. Behringer and 
Shamblin.  Request Dr. Behringer to 
clarify his January 1990 diagnostic 
impression regarding lumbar strain and 
scoliosis, i.e., which aggravated which, 
and to identify the contribution of 
military service.  Also request the 
appellant to provide the statement by Dr. 
Fisher that he referenced in the November 
1999 videoconference hearing.  Associate 
any information obtained with the claims 
folder.

3.  Schedule the appellant for a VA 
orthopedic examination.  Provide the 
claims folder to the examiner.  The 
examiner should diagnose any current 
musculoskeletal back condition; identify 
any congenital or developmental condition 
and whether such condition constitutes a 
disease as distinguished from a defect; 
provide an opinion based on clinical 
interview and review of the available 
medical records whether there was an 
increase in service of any pre-existing 
back condition, including whether any 
current condition constitutes the onset 
in or aggravation by service of a 
nondevelopmental disease or injury 
superimposed on a developmental or 
congenital disease or defect.

4.  Readjudicate on the merits the claim 
for service connection for aggravation in 
service from January 1971 to January 1973 
of a low back disorder including 
scoliosis, applying 38 C.F.R. § 3.303(c) 
and VAOPGCPREC 82-90 as appropriate, and 
readjudicate whether to reopen the claim 
for service connection for aggravation in 
service from April 1977 to March 1985 of 
a low back disorder including scoliosis.  
If the claims remain denied, provide the 
appellant and his representative a 
supplemental statement of the case and 
afford them an appropriate amount of time 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals





